EXHIBIT 10.20

RECEIVABLES PURCHASE AGREEMENT

THIS RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or modified from
time to time, this “Agreement”), dated as of March 16, 2011, is between SLG
CHEMICALS, INC., a Colorado corporation (together with its successors and
assigns, “Supplier”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (together with its successors and assigns, “Wells”).

BACKGROUND

 

WHEREAS, Supplier from time to time sells goods or services in the ordinary
course of business and will have receivables owing and payable to it by the
buyers of such goods or services;

WHEREAS, subject to, and in accordance with the terms of this Agreement, as part
of the program for Wells to act as payment agent for such buyers and for
Supplier to offer to sell certain of such receivables to Wells from time to
time, which Wells may, at its option, purchase (but without any obligation to do
so);

WHEREAS, the parties desire to set out the terms and conditions pursuant to
which such receivables and related assets may be offered by Supplier to Wells
and purchased by Wells from Supplier;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Definitions. The following terms have the respective meanings
indicated below:

1.1 “Automatic Discount Option” shall have the meaning set forth on Exhibit A
hereto.

1.2 “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York, San Francisco, California
and Charlotte, North Carolina are authorized or required by law to be closed.

1.3 “Buyer” shall mean Walmart Stores, Inc., a Delaware corporation and such of
its affiliates as Wells may in writing identify to Supplier as a Buyer from time
to time, together with its and their successors and assigns.

1.4 “Buyer Confirmation Notice” shall mean, with respect to any Receivable, the
confirmation by a Buyer received by Wells through the Wells Platform that such
Buyer accepts and agrees to pay such Receivable.

1.5 “Collections” shall mean, with respect to any Receivable, all funds which
are received by Wells or Supplier in payment of any amounts owed.

1.6 “Contract” shall mean a contract between Supplier and any Buyer, or an
invoice sent or to be sent by Supplier, pursuant to or under which a Receivable
shall arise or be created, or which evidences a Receivable.

1.7 “Eligible Receivable” shall have the meaning set forth on Exhibit B hereto.

1.8 “Insolvency Event” shall mean, with respect to any Person, any of the
following: (a) any case or proceeding with respect to such Person under the U.S.
Bankruptcy Code or any other Federal, State or foreign bankruptcy, insolvency,
reorganization or other law affecting creditors’ rights generally or any other
or similar proceedings, (b) any proceeding seeking the appointment of any
trustee, receiver, administrator, manager, liquidator, custodian or other
insolvency official with similar powers with respect to such Person or any of
its assets, (c) any assignment for the benefit of creditors, (d) such Person
shall generally not pay its debts as such debts become due or shall admit in
writing its inability to pay its debts generally (and in the case of a Buyer,
the failure of such Buyer to pay any Receivable solely as a result of its
financial inability to pay), or (e) such Person shall take any action to
authorize any of the actions set forth in this definition.

1.9 “Material Adverse Change” shall mean, any of the following: (a) as to
Supplier, an event that results, or would reasonably be expected to result, in
(i) a material adverse change in (A) the business, condition (financial or
otherwise), operations, commercial relationships with any Buyer, or assets of
Supplier, or (B) the ability of Supplier to

 



--------------------------------------------------------------------------------

fulfill its obligations under any of the Transaction Documents, or (ii) the
impairment of the validity or enforceability of, or the rights, remedies or
benefits available to, Wells under any of the Transaction Documents, and (b) as
to any Buyer, an event that results, or would reasonably be expected to result,
in (i) a material adverse change in (A) the business, condition (financial or
otherwise), operations, commercial relationships with Supplier or properties of
such Buyer, or (B) the ability of Buyer to fulfill its obligations to Wells
under any of the Transaction Documents, or (ii) the impairment of the validity
or enforceability of, or the rights, remedies or benefits available to, Supplier
or Wells as assignee of Supplier.

1.10 “Outstanding Purchase Price” shall mean, at any time, the amount equal to
the aggregate amount of the Purchase Price paid by Wells with respect to all of
the then outstanding and unpaid Purchased Receivables.

1.11 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the US Internal Revenue Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.12 “Purchase Date” shall mean, as to any Receivable, the purchase date for
such Receivable set forth in the notice from Wells to Supplier of the purchase
of such Receivable.

1.13 “Purchased Assets” shall mean the Purchased Receivables and Related Assets
with respect thereto.

1.14 “Purchased Receivable” shall mean any Receivable that is purchased by Wells
under the terms of this Agreement.

1.15 “Purchase Price” shall mean, as to any Receivable, the amount determined as
provided in Exhibit A hereto.

1.16 “Receivables” shall mean accounts owing and payable to Supplier by a Buyer
arising pursuant to the sale by Supplier of goods or services in the ordinary
course of business to such Buyer.

1.17 “Records” shall mean all of Supplier’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, sales orders,
credit memos, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, and other data relating to the Receivables or any
Related Assets or any Buyer, together with the software and other medium in or
on which the foregoing are stored.

1.18 “Related Assets” shall mean, with respect to any Receivable, all of the
Supplier’s interests in and to: (a) all rights, but not any obligations, under
all related Contracts and other Related Assets with respect to such Receivable;
(b) all documents, instruments and chattel paper arising pursuant to or in
connection with such Receivable; (c) all inventory and goods (including
returned, repossessed or reclaimed inventory or goods), if any, the sale of
which gave rise to such Receivable or otherwise representing or evidencing, such
Receivable and including any rights to such inventory and goods; (d) all
security deposits and property subject to security interests or liens, and all
guarantees, letters of credit, banker’s acceptances, letter-of-credit rights,
supporting obligations and other agreements or arrangements of whatever
character from time to time, supporting or securing payment of such Receivable
and including all rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party; (e) all insurance policies, and all claims thereunder related to such
Receivable or other Related Assets, and including all rights against carriers of
the inventory and goods related thereto; (f) all commercial tort claims or any
other claims relating to any Receivable or any other Related Assets; (g) all
books and records related to such Receivable, including the Records; and (h) all
Collections in respect of, and other proceeds of, any of the foregoing.

1.19 “Repurchase Event” shall mean, as to any Purchased Receivable, at any time:
(a) any of the representations or warranties set forth herein or in any of the
other Transaction Documents with respect to such Receivable or any Related
Assets is or becomes untrue or inaccurate in any material respect; (b) Supplier
fails to comply in any material respect with any of its covenants or obligations
with respect to such Receivable; (c) the amount of such Receivable (in whole or
in part) is reduced, delayed or otherwise adjusted on account of any defective,
damaged, rejected, returned, repossessed or foreclosed goods or services, any
discount or

 

 

2



--------------------------------------------------------------------------------

allowance, any incorrect billings or other adjustments or setoffs in respect of
any claims by the Buyer or any shipping charge, tax, duty or other fee or
payment of any kind; (d) the amount of such Receivable is otherwise less than
the amount reported by Supplier to Wells, other than as a result of (i) the
receipt of payments on such Receivable or (ii) such Receivable being written off
solely as a result an Insolvency Event with respect to such Buyer. In the event
that a Buyer shall claim that it is not making payment in respect of all or any
portion of a Receivable as a result of any of the matters set forth above, it
shall constitute a Repurchase Event notwithstanding that such Buyer is also
subject to an Insolvency Event.

1.20 “Repurchase Price” shall mean, with respect to any Purchased Receivable
required to be repurchased by Supplier under Section 3.2 hereof, the sum of:
(a) the Purchase Price of such Receivable, plus (b) from the Purchase Date for
such Receivable to and including the date that Wells receives payment in full of
such Purchase Price pursuant to the exercise of its rights under Section 3.2
hereof, the amount equal to the Repurchase Rate multiplied by such Purchase
Price for each day from the Purchase Date to and including the original due date
of such Receivable and thereafter, the amount equal to two (2%) percent above
the Repurchase Rate multiplied by such Purchase Price.

1.21 “Repurchase Rate” shall mean, for each day with respect to a Receivable to
be repurchased by Supplier under Section 3.2 hereof, a rate per annum equal to
LIBOR plus the Discount Margin used in calculating the original Purchase Price.

1.22 “Selective Discount Option” shall have the meaning set forth on Exhibit A
hereto.

1.23 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation are greater than the Indebtedness of such Person, and
including subordinated and contingent liabilities computed at the amount which
such person has a reasonable basis to believe represents an amount that can
reasonably be expected to become an actual or matured liability.

1.24 “Supplier Application” shall mean the Supplier Application and Setup
Checklist provided by Supplier to Wells prior to the date hereof in connection
with the arrangements of Supplier provided for in this Agreement.

1.25 “Transaction Documents” shall mean, collectively, the following (as the
same now or hereafter exist or may at any time be amended, supplemented,
restated or replaced): (a) this Agreement; (b) each Buyer Confirmation Notice;
and (c) the other documents to be executed and delivered in connection with any
of the foregoing; sometimes being referred to herein individually as a
“Transaction Document”.

1.26 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York, and any successor statute, as in effect from time to time.

1.27 “Wells Platform” shall mean the system of processing, paying and settlement
related to the purchase, sale and payment of Receivables through one or more
computerized systems and related services, equipment and software, including,
without limitation, e-mail and Internet or intranet websites, for purposes of
(a) the confirmation of Receivables that are acceptable to Buyer pursuant to a
Buyer Confirmation Notice, (b) the offer of such Receivables that are subject to
a Buyer Confirmation Notice by Supplier to Wells for sale and the purchase by
Wells from Supplier of such Receivables subject to the terms and conditions of
this Agreement, and (c) the payments and settlements in respect of such
Receivables.

Section 2. Purchase and Sale of Receivables and Related Assets.

2.1 Supplier Offer to Sell.

(a) Automatic Discount Option Offer to Sell. If Supplier selects the Automatic
Discount Option pursuant to the Supplier Application (or thereafter as Wells and
Supplier may agree), subject to the terms and conditions in this Agreement,
Wells may from time to time notify Supplier through the Wells Platform that
Wells has received a Buyer Confirmation Notice with respect to Receivables. Upon
receipt of such notice from Wells as to any Receivables, Supplier shall be
deemed to automatically offer to sell to Wells all of Supplier’s rights in and
to the Eligible Receivables identified in such notice.

 

 

3



--------------------------------------------------------------------------------

(b) Selective Discount Option Offer to Sell. If Supplier selects the Selective
Discount Option pursuant to the Supplier Application (or thereafter as Wells and
Supplier may agree), subject to the terms and conditions in this Agreement,
Wells may from time to time notify Supplier through the Wells Platform that
Wells has received a Buyer Confirmation Notice with respect to Receivables. Upon
receipt of such notice from Wells, Supplier shall, using the Wells Platform,
either (i) select all of such Receivables to be offered for sale to Wells or
(ii) select only certain of such Receivables to be offered for sale to Wells.
Upon receipt by Wells of such selection from Supplier, Supplier shall be deemed
to automatically offer to sell to Wells all of Supplier’s rights in and to the
Eligible Receivables identified by Supplier to Wells.

2.2 Wells Acceptance or Rejection of Offer. Wells may, in its sole discretion,
elect to accept or reject the offer as to any such Receivables offered for sale
under the Automatic Discount Option or the Selective Discount Option. In the
event that Wells elects to accept any such offer as to any Receivables, Wells at
its option shall, subject to the conditions provided below and using the Wells
Platform, send notice of the acceptance by Wells of such offer and designate
when the Purchase Price for the Receivables will be deposited in the deposit
account of Supplier as provided below within the time period in accordance with
the Purchase Price option selected by Supplier as set forth on Exhibit A hereto.
The deposit of such funds shall not be construed to waive or modify any of
Wells’s rights hereunder. In the event that Wells does not deposit such amount
within such time or otherwise notifies Supplier that it has not accepted the
offer, the offer shall be deemed rejected and Wells shall have no obligation to
purchase such Receivables or otherwise with respect thereto.

2.3 Effectiveness of Purchase and Sale; Conditions. Upon the acceptance by Wells
of the offer to sell any Receivables pursuant to Section 2.2 hereof,
automatically and without further action by the parties hereto, effective on the
Purchase Date specified by Wells to Supplier as to such Receivables, subject to
the terms and conditions of this Agreement, Supplier does hereby sell, assign
and transfer to Wells, and Wells does hereby purchase from Supplier, all of
Supplier’s title and interest in and to such Receivables and all Related Assets
with

respect to such Receivables that are subject to such acceptance by Wells;
provided, that, except as Wells may otherwise specifically agree in writing, as
to each such Purchased Receivable each of the following conditions shall have
been satisfied: (a) each of the representations and warranties set forth in this
Agreement shall be correct in all material respects on and as of date of this
Agreement and as of each Purchase Date as if made on and as of such date;
(b) Wells shall have received the Buyer Confirmation Notice duly authenticated
by the applicable Buyer as to the Receivables to be purchased; and (c) no
Repurchase Event shall exist on such Purchase Date, unless Supplier has
repurchased and paid the full purchase price for the affected Purchased
Receivables pursuant to the terms of Section 3 hereof, or at Wells’s option,
such repurchase is being effectuated on such date by payment in cash or by
setoff by Wells against the Purchase Price for the Purchased Receivables subject
to such purchase. If such conditions are not satisfied as to any Receivable, the
acceptance of the offer for the purchase thereof shall be withdrawn and revoked
and the Purchase Price shall be repaid in the manner provided in Section 3.2
hereof.

2.4 No Commitment to Purchase; No Liability. Wells shall have no obligation to
accept any offer to sell, or otherwise to purchase, any Receivable from Supplier
and nothing in this Agreement or otherwise constitutes a commitment on the part
of Wells to make any such purchase. Wells may reject any offer from time to time
in its sole and absolute discretion, without any notice or explanation to
Supplier as to the basis for such determination. No such obligation or
commitment shall be implied by an act or omission of Wells or on its behalf
other than the payment by Wells to Supplier of the Purchase Price for any
Receivables in accordance with the terms hereof and the satisfaction of the
conditions to any such sale by Supplier to Wells of a Receivable under the terms
hereof. Wells shall have no liability to Supplier or to any other Person for
declining to accept any offer to purchase a Receivable or the withdrawal or
revocation of any acceptance of an offer to purchase a Receivable on the basis
of the failure of any of the conditions to such purchase to be satisfied in the
determination of Wells.

2.5 No Recourse. Except as specifically provided in this Agreement, the sale and
purchase of Receivables and Related Assets under this Agreement shall be without
recourse to Supplier. Wells shall be responsible for the non-payment of any
Purchased Receivable to the

 

 

4



--------------------------------------------------------------------------------

extent it is solely the result of an Insolvency Event of a Buyer, such
assumption of credit risk (with respect to the Outstanding Purchase Price
relating thereto only) being effective as of the Purchase Date for such
Purchased Receivables. Supplier shall be liable to Wells for all
representations, warranties, covenants and indemnities made by Supplier pursuant
to the terms of this Agreement, all of which obligations are limited so as not
to constitute recourse to Supplier for the failure of a Buyer to pay any
Receivable solely as a result of an Insolvency Event or a Buyer’s financial
inability to pay.

2.6 No Assumption of Obligations Relating to Receivables, Related Assets or
Contracts. Wells shall not have any obligation or liability to Buyer or any
obligor in respect of a Receivable or other customer or client of Supplier
(including any obligation to perform any of the obligations of Supplier under
any Receivables or related Contracts). No such obligation or liability is
intended to be assumed hereunder by Wells and any such assumption is expressly
disclaimed.

2.7 True Sales. Supplier and Wells intend the transfers of Receivables hereunder
to be true sales by Supplier to Wells that are absolute and irrevocable and that
provide Wells with the full benefits of ownership of the Receivables and Related
Assets, and neither Supplier nor Wells intends the transactions contemplated
hereunder to be, or for any purpose to be characterized as, loans from Wells to
Supplier.

2.8 Savings Clause. If, notwithstanding the intention of the parties expressed
in Section 2.7 hereof, the conveyance by Supplier to Wells of Receivables
hereunder shall be characterized as a secured loan and not a sale, this
Agreement shall constitute a security agreement under the UCC and other
applicable law. For this purpose, Supplier hereby grants Wells a duly perfected,
first priority security interest in all of Supplier’s rights in, to and under
the Purchased Assets to secure the timely payment and performance by Supplier of
all obligations owing to Wells. In the event this Agreement shall be
characterized as a security agreement, Wells shall have, in addition to the
rights and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative and may be exercised
alternatively, successively or concurrently on any one or more occasions.

Section 3. Purchase Price; Repurchase Event.

3.1 Purchase Price Payment. On the terms and subject to the conditions set forth
in this Agreement, Wells agrees to pay to Supplier on the Purchase Date
specified by Wells to Supplier, the Purchase Price with respect to the
Receivables purchased by it. Such payment shall be made by a credit to the
deposit account of Supplier specified in the Supplier Application or as the
parties may otherwise hereafter agree in writing. All payments from Wells to
Supplier under this Agreement shall be conclusively presumed to have been made
to, and at the request of, Supplier when sent to the credit of such deposit
account or any other account of Supplier designated by Supplier or otherwise
disbursed in accordance with the instructions of Supplier or in accordance with
the terms and conditions of this Agreement.

3.2 Repurchase Event; Adjustments to Purchase Price. Upon the occurrence of a
Repurchase Event with respect to any Purchased Receivable, or the failure of any
condition to the purchase of a Receivable, Wells may, upon notice, require
Supplier to pay to Wells the Repurchase Price in respect of such Receivable.
Wells may obtain payment of the Repurchase Price or any other amounts at any
time owing by Supplier to Wells, upon the occurrence of the events described
above, at its option, either by: (a) setoff against any amount at any time owing
by Wells to Supplier, (b) debit or deduction from any deposit account of
Supplier or (c) a cash payment by Supplier to Wells. All such payments by
Supplier to Wells shall be due and payable on the next Business Day after the
date of the notice by Wells to Supplier and shall be made without offset,
defense, or counterclaim of any kind, nature or description to the account of
Wells specified by Wells to Supplier for such purpose. If Wells has exercised
its option to require that Supplier repurchase a Purchased Receivable, then upon
the payment by Supplier to Wells of the Repurchase Price for such Receivables,
such Purchased Receivables shall be deemed to be sold by Wells back to Supplier
without further action or payment, and without recourse, representation or
warranty other than a warranty that Wells is transferring whatever title to the
Receivables that was transferred to it by Supplier, free and clear of any
security interest, lien, claim or other encumbrance by, through or under Wells.
If after receipt of any payment,

 

 

5



--------------------------------------------------------------------------------

Wells is required to surrender or return such payment to any Person for any
reason, then the obligations intended to be satisfied by such payment shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment had not been received by Wells.

Section 4. Representations and Warranties.

4.1 Mutual Representations and Warranties. Each of Supplier and Wells represents
and warrants as follows: (a) it has been duly organized, is validly existing and
in good standing, with the power and authority to conduct its business and enter
into each Transaction Document and perform its obligations thereunder; (b) it
has obtained all necessary licenses, qualifications and approvals in all
jurisdictions in which the conduct of its business requires it; (c) each
Transaction Document executed and delivered by it will constitute, a legal,
valid, and binding obligation of such party, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws; and (d) the consummation of the
transactions contemplated by the Transaction Documents to which it is a party,
and the fulfillment of the terms hereof or thereof will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or passage of time or both) a default under its organizational
documents or any material agreement to which it is a party or by which it is
bound or violate any law or any order, rule, or regulation applicable to it.

4.2 Supplier Representations and Warranties. In order to induce Wells to enter
into this Agreement and to make purchases hereunder, Supplier hereby represents
and warrants to Wells as of the date hereof and each Purchase Date:

(a) Valid Sale. Each sale of Receivables and Related Assets made by Supplier
pursuant to this Agreement shall constitute a valid sale and assignment thereof
to Wells, enforceable against creditors of, and purchasers from, Supplier.

(b) Proceedings. There is no litigation, investigation or proceeding pending, or
to the best of Supplier’s knowledge, threatened, before any court, regulatory
body, arbitrator or governmental instrumentality (a) asserting the invalidity of
any Transaction Document to which Supplier is a party or (b) seeking to prevent
the sale of any of the Purchased Assets to Wells or the

consummation of any of the other transactions contemplated by any Transaction
Document to which Supplier is a party.

(c) Government Approvals. Except for the filing of the UCC financing statements,
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required for Supplier’s due execution,
delivery and performance of any Transaction Document to which it is a party.

(d) Financial Condition. On the date hereof, Supplier is, and on the date of
each transfer of a Receivable hereunder (both before and after giving effect to
such transfer) shall be, Solvent. There is no outstanding or pending petition
for the winding up, liquidation or bankruptcy of Supplier. There has been no
Material Adverse Change with respect to Supplier since its last fiscal year end
financial statements.

(e) Quality of Title. Each Receivable (together with the Related Assets with
respect to such Receivable) which is to be sold to Wells hereunder is or shall
be, at the time of such sale, owned by Supplier and when each such Receivable is
transferred to Wells it shall be transferred free and clear of any security
interest, lien, claim or other encumbrance. Each Receivable sold by Supplier to
Wells is an Eligible Receivable and no Repurchase Event has occurred and is
continuing with respect to such Receivable, and Supplier is not in default of
any of its obligations under any Transaction Document. Whenever Wells makes a
purchase of a Receivable, it shall have acquired a valid and perfected ownership
interest in such Receivable and the Related Assets. No effective financing
statement or other instrument similar in effect covering any Purchased Assets is
on file in any recording office except such as may be filed (i) in favor of
Supplier in accordance with the Contracts, or (ii) in favor of Wells in
accordance with this Agreement.

(f) Offices. Supplier’s principal place of business and chief executive office
is located at the address set forth in the Supplier Application as its
headquarters, and the offices where Supplier keeps all its books, records and
documents evidencing the Receivables, the related Contracts and all other
agreements related to such Receivables (including the Records) are located at
the its headquarters as specified in the Supplier Application or at such other
locations identified by Supplier to Wells after the date hereof in accordance
with Section 5.1(f) hereof.

 

 

6



--------------------------------------------------------------------------------

(g) Accuracy of Information. No information at any time furnished in writing
(including in electronic form) by Supplier to Wells (including the Supplier
Application) for purposes of or in connection with any Transaction Document or
any transaction contemplated hereby or thereby is, or will be, inaccurate in any
material respect as of the date it was furnished or as of the date as of which
such information is dated or certified, or omits or will omit to state any
material fact necessary to make such information not materially misleading.

Section 5. Supplier Covenants.

5.1 Affirmative Covenants.

(a) Compliance with Laws, Etc. Supplier will comply in all material respects
with all laws, rules, regulations, licenses, approvals, orders and other permits
applicable to it and duly observe in all material respects all requirements of
any foreign, Federal, State or local governmental authority.

(b) Preservation of Corporate Existence. Supplier will preserve, renew and keep
in full force and effect its corporate or limited liability company existence
and rights and franchises with respect thereto and maintain in full force and
effect all licenses, trademarks, tradenames, approvals, authorizations, leases,
contracts and permits necessary to carry on its business.

(c) Receivables Review. Supplier will, from time to time as requested by Wells,
at reasonable times and upon reasonable prior notice, permit Wells, or its
designee, (i) to have access to Supplier’s premises during normal business hours
and (ii) to have Supplier make available copies of Supplier’s books and records
electronically to Wells, in each case, for the purposes of inspecting, verifying
and auditing Supplier’s books and records with respect to the Receivables and
Related Assets (including the Records) and discussing matters relating to the
Purchased Assets or Supplier’s financial condition or performance under any
Transaction Document or performance under any Contract, in each case, with any
of the officers or employees of Supplier having knowledge of such matters and to
take copies of any of the Records relating to transactions subject to this
Agreement and to obtain such originals thereof as Wells may request.

(d) Keeping of Records and Books of Account. Supplier will maintain accurate and
complete books, records, accounts and other information relating to the
Receivables and Related Assets (including the Records).

(e) Performance and Compliance with Receivables and Contracts. Supplier will, at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts and all purchase orders and other agreements related to the
Purchased Assets.

(f) Location of Records. Supplier will keep its principal place of business and
chief executive office and the offices where it keeps its Records at the address
set forth in the Supplier Application identified as its headquarters or at such
other locations as Supplier may establish after the date hereof within the
continental United States provided Supplier gives Wells thirty (30) days prior
written notice of the intended opening of any such new location and executes and
delivers, or causes to be executed and delivered, to Wells such agreements as
Wells may deem reasonably necessary or desirable to protect its interests in the
Records at such location.

(g) Marking of Records and Data Processing Reports. Supplier will mark its
Records (whether electronic or otherwise) which relate to the Receivables and
related Contracts with a legend, acceptable to Wells, evidencing that the
Purchased Receivables and Related Assets have been sold by Supplier to Wells. In
the event that any such electronic records are printed and distributed or shown
to any person other than Supplier or Wells, such legend shall be included with
such printed records.

5.2 Negative Covenants.

(a) No Assignment or Liens. Supplier will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any security
interest, lien, pledge, charge, claim or other encumbrance (including an filed
UCC financing statement) or any adverse claim upon or with respect to, any of
the Purchased Assets, or any interest therein, or assign any right to receive
income in respect thereof, or grant any option with respect to, except for the
interest of Wells, and Supplier will defend the right, title and interest of
Wells in any of the Purchased Assets, against all claims of third parties
claiming through or under Supplier. Supplier will not, without Wells’s prior
written consent, grant any extension of the time for payment of, or reduce the
amount of, any Purchased Receivables, or compromise, compound or settle the
same, or release, in whole or in part, a Buyer from payment thereof.

 

 

7



--------------------------------------------------------------------------------

(b) Change in Name; Jurisdiction of Organization. Supplier will not: (i) change
its corporate or limited liability name unless: (A) Wells shall have received
not less than thirty (30) days’ prior written notice from Supplier of such
proposed change, which notice shall accurately set forth the new name; and
(B) Wells shall have received a copy of the amendment to the certificate of
incorporation or formation of such Supplier providing for the name change
certified by the Secretary of State of its jurisdiction of organization as soon
as it is available or (ii) change its type of organization or jurisdiction of
organization.

(c) Accounting for Purchases. Supplier will not prepare any financial statements
which account for the transactions contemplated in this Agreement in any manner
other than as a sale of the Purchased Assets by Supplier to Wells, or in any
other respect account for or treat the transactions contemplated in this
Agreement in any manner other than as a sale of the Purchased Assets by Supplier
to Wells.

Section 6. Additional Rights and Obligations in respect of Receivables.

6.1 Rights of Wells. Supplier hereby authorizes Wells or its designees to take
any and all steps in Supplier’s name or on behalf of Supplier necessary or
desirable, in its determination, to collect all amounts due under any and all
Purchased Assets, provided that all such steps comply in all material respects
with applicable law. Except in connection with the repurchase by Supplier from
Wells of a Purchased Receivable, Wells shall have no obligation to account for,
to replace, to substitute or to return any Purchased Assets to Supplier,
irrespective of whether such Collections and charges are in excess of the
Purchase Price for such assets.

6.2 Responsibilities of Supplier.

(a) Collection of Receivables; Rights of Wells. Supplier shall direct and
authorize Buyers to pay all amounts payable in respect of any Purchased Assets
directly to Wells and agrees to Wells obtaining such payments directly from a
Buyer. Supplier irrevocably authorizes and consents to Wells entering into such

arrangements with such Buyer as Wells may from time to time determine for
purposes of obtaining the Buyer Confirmation Notice and payments directly from
such Buyer. In no event shall Supplier have or assert any claim against Wells in
connection with such arrangements of Wells with a Buyer. Any Collections in
respect of Purchased Receivables or any payments in respect of other Purchased
Assets that Supplier receives shall be paid and transferred to Wells in such
manner and to such account as Wells may specify for such purpose within two
(2) Business Days of receipt by Supplier thereof, and Supplier agrees that all
such Collections and any remittances, checks, bills and other proceeds of
Purchased Assets shall be property of Wells and deemed to be received and held
by Supplier in trust for Wells.

(b) Power of Attorney. Supplier hereby appoints Wells as the true and lawful
attorney-in-fact of Supplier, with full power of substitution, coupled with an
interest, and hereby authorizes and empowers Wells in the name and on behalf of
Supplier, to take such actions, and execute and deliver such documents, as Wells
deems necessary or advisable in connection with any of the Purchased Assets with
respect thereto. Wells shall have the right to bring suit, in Wells’s or
Supplier’s name, and generally have all other rights of an owner and holder
respecting any Purchased Asset.

6.3 Further Action Evidencing Purchases.

(a) Additional Documents and Actions. Supplier will take all necessary action to
establish and maintain in favor of Wells a valid and perfected ownership
interest in all Purchased Assets, free and clear of any security interest, lien,
pledge, claim or other encumbrance (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC of all appropriate jurisdictions (or any comparable law) and from
time to time, at its expense, Supplier will promptly execute and deliver all
further instruments and documents, and take all further action that Wells may
reasonably request in order to perfect, protect or more fully evidence Wells’s
ownership of the Purchased Assets, or to enable Wells to exercise or enforce any
of its rights under any Transaction Document.

(b) Authorization to File Financing Statements. Supplier irrevocably and
unconditionally authorizes Wells (or its agent) to file at any time and from
time to time such financing statements with respect to the Purchased Assets
naming Supplier as

 

 

8



--------------------------------------------------------------------------------

seller/debtor and Wells as buyer/secured party, as Wells may require, together
with any amendment and continuations with respect thereto, which authorization
shall apply to all financing statements filed on, prior to or after the date
hereof. Supplier hereby ratifies and approves all financing statements naming
Supplier as seller/debtor and Wells as buyer/secured party, with respect to the
Purchased Assets (and any amendments with respect to such financing statements)
filed by or on behalf of Wells prior to the date hereof. In no event shall
Supplier at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Supplier as seller/debtor
and Wells as buyer/secured party.

6.4 Application of Collections; Credit and Discounts. Any payment by a Buyer or
otherwise in respect of any amounts owed by it to Supplier in respect of any
Purchased Assets shall be applied first, as a Collection of the Purchased
Receivables of such Buyer in the order of the age of such Receivables, starting
with the oldest of such Receivables, second, as a Collection of any other
Receivables of such Buyer, and third, to any other amounts owed by such Buyer,
notwithstanding any remittance advice or other instruction from a Buyer to the
contrary. Any credits, discounts, allowances or other deductions available to a
Buyer shall be applied first to Receivables other than Purchased Receivables.

Section 7. Termination

7.1 Rights to Terminate. Wells or Supplier may each terminate this Agreement at
any time upon thirty (30) days’ written notice to the other party. In addition,
Wells may terminate this Agreement immediately upon written notice to Supplier
in the event:

(a) Supplier fails to pay any obligations to Wells when due;

(b) Supplier fails to perform any of the covenants contained in any Transaction
Document;

(c) any representation, warranty or statement of fact made by Supplier to Wells
in any Transaction Document or otherwise in connection with the transactions
contemplated hereunder shall when made or deemed made be false or misleading in
any material respect; or

(d) Supplier dissolves or suspends or discontinues doing business or shall be
subject to an Insolvency Event.

7.2 Effect of Termination. In the event that Wells terminates this Agreement as
a result of events described in Section 7.1 hereof, all amounts then owing from
Supplier shall be immediately due and payable, and Wells may exercise any rights
and remedies available to Wells at law or equity; provided, that, upon the
occurrence of a case or proceeding against Supplier under the U.S. Bankruptcy
Code or any similar statute: (a) this Agreement shall automatically and without
notice or action terminate, and (b) Wells shall have no obligation to pay the
Purchase Price for any Receivables that may have been subject to rejection by
Wells or otherwise not accepted for purchase by Wells prior to the commencement
of such case or proceeding. Termination shall not affect any rights created or
obligations incurred under this Agreement prior to termination.

Section 8. Indemnification

8.1 Indemnities by Supplier. Without limiting any other rights which Wells may
have hereunder or under applicable law, Supplier hereby agrees to indemnify
Wells and its assigns, officers, directors, employees and agents (each of the
foregoing Persons being individually called an “Indemnified Party”), on demand,
from and against any and all damages, losses, claims, judgments, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of or as a
result of the breach of any representation or warranty made by Supplier under or
in connection with any Transaction Document, any failure of Supplier to perform
its duties or obligations in accordance with the provisions of the Transaction
Documents, any amounts Wells may be required to surrender or return as provided
herein and any taxes and any liability related thereto that may at any time be
asserted in respect of the transactions contemplated hereunder or the
Receivables (but not taxes imposed on Wells with respect to its overall net
income); excluding, however, (i) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party, and (ii) any indemnification which has the effect of recourse to Supplier
for non-payment of the Receivables to the extent solely as a result of an
Insolvency Event of a Buyer. If for any

 

 

9



--------------------------------------------------------------------------------

reason the indemnification provided above is unavailable to an Indemnified Party
or is insufficient to hold such Indemnified Party harmless, then Supplier shall
contribute to the amount paid or payable by such Indemnified Party to the
maximum extent permitted under applicable law.

8.2 Limitation on Claims.

(a) Wells and Supplier each agrees not to assert, and hereby waives, any claim
against the other party on any theory of liability for special, indirect,
exemplary, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Transaction
Document or any transaction contemplated hereby or thereby.

(b) Wells and Supplier will each be excused from the performance of its
obligations under this Agreement (other than payment obligations), and shall
have no liability to the other party, for failure of, or delay in, its
performance under this Agreement resulting from, in whole or in part, delays
caused by any act of God, natural disaster, fire or other catastrophe, war
(whether declared or not), civil disturbance, strikes, court order, force
majeure, electrical or computer failure, interruption of communication or
computer facilities, or any other event beyond its control. Wells shall be
entitled to rely conclusively upon any notice or instruction it receives from
Supplier, and shall have no obligation to investigate or verify the authenticity
or correctness of any such notice or instruction.

Section 9. Miscellaneous

9.1 Amendments. The provisions of this Agreement may from time to time be
amended, modified or waived only in writing and signed by Wells and Supplier.
Any amendment, waiver or consent effected in accordance with the terms hereof
shall be effective only in the specific instance and for the specific purpose
for which given.

9.2 Notices, Etc.

(a) All communications or notices required under this Agreement shall be in
writing (which includes an electronic or other authenticated writing), shall be
deemed to have been given and received (i) when delivered personally to the
recipient, (ii) one (1) Business Day after being sent

by nationally recognized overnight courier service with instructions to deliver
the next Business Day with signature required, or (iii) on the date received if
before 5:00 p.m. Eastern time after being sent to the recipient by facsimile
transmission (or other electronic transmission as provided below), or, if after
5:00 p.m. Eastern time, the next Business Day.

If to Supplier:

SLG CHEMICALS, INC.

4880 Havana Street

Denver, CO 80239

Attention: Brian Boberick

Telephone No. 303-373-4860

Telecopy No. 303-576-6030

Email Address: bboberick@slginc.com

If to Wells:

Wells Fargo Bank, National Association

Supply Chain Finance Group

9th Floor, Mail Code D1053-091

301 South College Street

Charlotte, North Carolina 28202

Attention: SCF Product Manager

Telecopy No. 704-383-8577

Email Address: supplierfinance@wachovia.com

With copies to:

Wells Fargo Bank, National Association

Wells Fargo Legal Division

301 South College Street, 30th Floor

Charlotte, North Carolina 28288-0630

Attention: Legal Intake Paralegals

(b) Notices and other communications to Wells and Supplier hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Wells or as
otherwise determined by Wells. The notice by Wells to Supplier that Wells has
received a Buyer Confirmation Notice as to any Receivables, the rejection or
acceptance by Wells of any offer to purchase any Receivables and other notices
that may be submitted by the respective parties hereunder shall be effected
pursuant to the Wells Platform or such other electronic transmission in
accordance with the terms of the arrangements of Wells specified to Supplier
from time to time for such purpose. All such notices and other communications
through the Wells Platform or otherwise delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) (i) are and
shall be

 

 

10



--------------------------------------------------------------------------------

deemed to be “authenticated” (as such term is defined in the UCC) for purposes
of any agreements, records, demands, notices or other communications, as the
case may be, and (ii) in the case notices and communications effected through
the Wells Platform, are and shall be deemed received on the date when recorded
on the Wells Platform, whether or not Supplier may have actually accessed and
used the Wells Platform on or after the date such notice was so recorded.

9.3 No Waiver; Cumulative Remedies. No failure or delay on the part of Wells or
Supplier in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on Wells or Supplier in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by Wells under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

9.4 Binding Effect; Assignability; Survival of Provisions. This Agreement shall
be binding upon and inure to the benefit of Wells, Supplier and each of their
respective successors and permitted assigns. Supplier may not assign its rights
hereunder or any interest herein without the prior written consent of Wells.
Wells shall have the right without notice to or consent of Supplier to sell,
transfer, subdivide, negotiate or grant participations in all or any part of the
interests of Wells in the Purchased Assets or under any Transaction Document on
such terms as Wells determines. The Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until the date after the termination
hereof on which Wells has received payment in full in cash for all Purchased
Assets and Supplier has paid and performed all of its obligations under the
Transaction Documents in full. The provisions of Section 3.2, Section 8 and
Section 9.10 hereof shall survive and remain in full force and effect after any
termination of this Agreement.

9.5 Governing Law; Consent to Jurisdiction. The validity, interpretation and
enforcement of this Agreement and any dispute arising out of the relationship
between the parties

hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflict
of laws or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York. Each party hereto
irrevocably consents and submits to the non-exclusive jurisdiction of the
Supreme Court of New York in New York County and the United States District
Court for the Southern District of New York and waive any objection based on
venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this agreement or
the transactions related hereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above.

9.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT
OR THE TRANSACTIONS RELATED HERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

9.7 Costs, Expenses and Taxes. In addition to the obligations of Supplier under
Section 8 hereof, Supplier agrees to pay, on demand: (a) all reasonable costs
and expenses, including reasonable attorneys’ fees and expenses, in connection
with the administration and enforcement against Supplier of any Transaction
Document executed by Supplier; and (b) all stamp and other similar taxes and
fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of any of the Transaction Documents.

9.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile or other electronic means shall
have the same force and effect as the delivery of an original executed
counterpart of this Agreement.

 

 

11



--------------------------------------------------------------------------------

9.9 No Partnership or Joint Venture. Nothing contained in this Agreement shall
be deemed or construed by the parties hereto or by any third person to create
the relationship of principal and agent or of partnership or of joint venture or
give rise to any fiduciary relationship.

9.10 Confidentiality. Each party agrees to maintain the confidentiality of all
material, non-public information provided by it to the other in connection with
the Transaction Documents and the transactions contemplated hereby and thereby;
provided, that, (a) the foregoing does not apply to information that (i) was, is
or becomes generally available to the public, (ii) was available to the other
party on a non-confidential basis prior to its disclosure to such party pursuant
to this Agreement, (iii) becomes available to such party on a non-confidential
basis from a source other than the other party, or (iv) is independently
developed by such other party or on its behalf, (b) each party may disclose any
portion of such information, (i) in accordance with its customary regulatory
compliance procedures, (ii) if requested or required to do so pursuant to
(A) any Federal or state securities laws, (B) oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand, or
any order or demand in connection with any civil or criminal judicial,
administrative or congressional proceeding or similar process, (C) other
applicable law or regulation or (iii) in connection with any suit, action or
proceeding for the purpose of defending itself, reducing its liability or
protecting or exercising any of its claims, rights or remedies, and (c) Wells
may disclose such

information to any prospective participant with Wells in connection with the
purchase of Receivables of Supplier, and Wells agrees that such prospective
participant shall agree to be bound by confidentiality provisions similar to
those contained in this Section 9.10.

9.11 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties to this Agreement and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

9.12 Patriot Act; OFAC. To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship. None of the
requesting payments or other transactions hereunder will violate the Trading
With the Enemy Act (50 USC §1 et seq., as amended) or any of the foreign assets
control regulations of the United States Treasury Department or any enabling
legislation or executive order relating thereto. Neither Supplier nor any of its
subsidiaries or other affiliates is or will become a “blocked person” as
described in the Trading with the Enemy Act, any foreign asset control
regulations or executive order or engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

 

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ John W. Maier

  Name: John W. Maier Title:     Director

SLG CHEMICALS, INC. By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

to

RECEIVABLES PURCHASE AGREEMENT

Purchase Price Calculation

1. Automatic Discount Option.

“Automatic Discount Option” means with respect to the Receivables offered for
sale to Wells under Section 2.1(a) of the Receivables Purchase Agreement, the
option selected by Supplier instructing Wells to calculate the Purchase Price of
such Receivables to be purchased by Wells using the Automatic Discount Purchase
Price. The Automatic Discount Purchase Price for the Receivables to be purchased
under the Automatic Discount Option will be paid by Wells to the deposit account
of Supplier in accordance with the Receivables Purchase Agreement within no more
than [two (2)] Business Days of the receipt by Wells of the offer from Supplier
of such Receivables, but subject to the conditions in the Receivables Purchase
Agreement.

 

Automatic Discount Purchase Price     

Net Invoice Amount:

   $

Less: Automatic Discount

   $

Purchase Price

   $

“Automatic Discount” means the amount equal to (LIBOR + Automatic Discount
Margin) x (Net Invoice Amount) x (Discount Receivables Period) Divided by 360.

“Automatic Discount Margin” means 1.15% percent per annum.

2. Selective Discount Option

“Selective Discount Option” means with respect to the Receivables offered for
sale to Wells under Section 2.1(b) of the Receivables Purchase Agreement, the
option selected by Supplier instructing Wells to calculate the Purchase Price of
such Receivables to be purchased by Wells using the Selective Discount Purchase
Price.

The Selective Discount Purchase Price for the Receivables to be purchased under
the Selective Discount Option will be paid by Wells to the deposit account of
Supplier in accordance with the Receivables Purchase Agreement within no more
than two (2) Business Days of the receipt by Wells of the offer from Supplier of
such Receivables, but subject to the conditions in the Receivables Purchase
Agreement.

Wells will review the activity of the Selective Discount Option on an annual
basis. If Wells determines, at its sole and absolute determination, that
Supplier has offered Receivables for sale to Wells on a minimal basis during the
preceding annual period, then Wells may institute a processing fee for
Supplier’s use of the Wells Platform. If such a fee is instituted, Wells will
provide to Supplier thirty (30) days written notice of the institution of the
fee, including the terms and conditions of payment. This fee shall apply to the
processing of transactions booked on the Wells Platform following the last day
of the notice period. If Supplier does not agree to the terms or conditions of
the processing fee, Supplier may terminate the Agreement pursuant to Section 7
of the Agreement.



--------------------------------------------------------------------------------

Selective Discount Purchase Price     

Net Invoice Amount:

   $

Less: Selective Discount

   $

Purchase Price

   $

“Selective Discount” means the amount equal to (LIBOR + Selective Discount
Margin) x (Net Invoice Amount) x (Discount Receivables Period) Divided by 360.

“Selective Discount Margin” means 1.15% percent per annum.

3. Definitions and Provisions of General Application

“Discount” means with respect to the Automatic Discount Purchase Price, the
Automatic Discount, and with respect to the Selective Discount Purchase Price,
the Selective Discount, as the case may be.

“Discount Receivables Period” means with respect to the calculation of the
Discount applicable to the Automatic Discount Purchase Price or the Selective
Discount Purchase Price, as the case may be, the number of days commencing from
the funding date of the proposed purchase by Wells of the Receivable to be
purchased through and including the settlement date of such Receivable.

“LIBOR” means with respect to the calculation of the Discount applicable to
Automatic Discount Purchase Price or the Selective Discount Purchase Price, as
the case may be, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by Lender from time to time
for purposes of providing quotations of interest rates applicable to eurodollar
deposits in dollars in the London interbank market) at approximately 11:00 A.M.
(London time) one (1) Business Day prior to the first day of the Discount
Receivables Period for a term comparable to such Discount Receivables Period;
provided, that, if more than one rate is specified on such Page for such
comparable period, the applicable rate shall be the arithmetic mean of all such
rates. In the event that such rate is not available at such time for any reason,
then the term “LIBOR” shall mean the rate of interest per annum at which dollar
deposits of $5,000,000 and for a term comparable to such Discount Receivables
Period are offered by the principal London office of Wells in immediately
available funds in the London interbank market at approximately 11:00 a.m.
London time one (1) Business Day prior to the commencement of such Discount
Receivables Period. If the Discount Receivables Period ends during a quoted
LIBOR period, then Wells shall use the next longest quoted LIBOR period
available to cover such time during such Discount Receivables Period or such
other method as may otherwise be determined by Wells.

“Margin” means the Automatic Discount Margin or the Selective Discount Margin,
as the case may be.

“Purchase Price” means either the Automatic Discount Purchase Price or the
Selective Discount Purchase Price, as the case may be.

Wells may change the Margins or the calculation of the Discounts upon five
(5) Business Days’ prior written notice by Wells to Supplier. From time to time
Wells will provide Supplier a pricing schedule that discloses all processing,
licensing or other fees or charges that will be payable by Supplier to Wells.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

to

RECEIVABLES PURCHASE AGREEMENT

Eligible Receivables

The term “Eligible Receivables” means a Receivable owing by a Buyer that at the
time of creation and the sale thereof to Wells and at all times thereafter
satisfies all of the following requirements:

(a) the Receivable is evidenced by an invoice or other documentation
satisfactory to Wells that has been sent to the Buyer that is the Obligor on
such Receivable and Wells shall have received such evidence thereof as it may
require;

(b) the Receivable does not represent a progress billing or a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, and does not relate to
payments of interest and has not been invoiced more than once;

(c) such Receivable by its terms is due and payable within the number of days
specified in the Supplier Application as the payment terms (but in no event more
than 150 days after the invoice date);

(d) such Receivable, and the related Contract under which it arises, complies
with the requirements of all applicable laws, rules, regulations or orders of
any governmental authority and does not contravene any agreement binding upon
Supplier;

(e) Supplier has good and marketable title to such Receivable, and upon the sale
of such Receivable by Supplier, Supplier will transfer, and Wells shall acquire,
good and marketable title to such Receivable free and clear of any security
interest, lien, pledge, claim or other encumbrance;

(f) such Receivable will, together with the related Contract, on the related
Purchase Date, constitute an unconditional, legal, valid and binding obligation
of the related Buyer enforceable against such Buyer in accordance with its
terms, and there is no amendment or modification made thereto which has not been
approved by Wells and the obligations of such Buyer in respect of such
Receivable shall not have been prepaid in whole or in part or subject to a
deposit;

(g) all right, title and interest in and to the Receivables and Related Assets
under the applicable Contract and invoices are freely transferable to Wells by
assignment;

(h) neither Supplier nor the related Buyer is in default or breach in the
performance of any of the provisions of the documentation applicable to its
transactions included within such Receivable;

(i) Supplier has delivered to the related Buyer all property or performed all
services required to be so delivered or performed by the terms of the
documentation giving rise to such Receivable, and the related Buyer has accepted
all such property and services and the payments due with respect to such
Receivable are not contingent upon Supplier’s fulfillment of any further
obligation;

(j) there are no disputes, offsets, counterclaims or defenses of the related
Buyer with respect to such Receivable, or any of same shall have been waived
unconditionally in writing by the Buyer obligated thereon, which waiver is and
shall be valid and enforceable by Wells as assignee of Supplier and is in full
force and effect;

(k) such Receivable is not evidenced by or arising under any lease, chattel
paper or instrument;

 

3



--------------------------------------------------------------------------------

(l) the related Buyer will not be required to make any deduction or withholding
from any payment it makes to Wells as assignee of Supplier or otherwise in
respect of such Receivable;

(m) such Receivable is not due from (i) a Person that is a subsidiary or other
affiliate of Supplier or (ii) any Person or group of Persons that owns or
controls, by election of directors, appointment of managers, management contract
or otherwise, more than ten (10%) percent of the voting power to select
Supplier’s directors or senior management or to set Supplier’s management
policies; and

(n) all representations, warranties and covenants contained in the Agreement
applicable to such Receivable and Related Assets shall be true and correct in
all material respects.

 

4